DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2020, 01/14/2021, 06/03/2021, 10/07/2021 and 10/20/2021 are being considered by the examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a sensor array wherein each sensor in the array has a plurality of electrodes and a well and mixture deposited in the well that targets at least one gas and changes an electrical parameter sensed across the plurality of electrodes, classified in G01N33/0031.
II. Claim 18, drawn to a generic sensor that may be formed on a variety of substrate types, classified in G01R1/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the the sensor array for interacting with and detecting gaseous chemical compounds does not require being compatible with multiple substrates.  The subcombination has separate utility such as being able to be used with any type of sensor and not just a gas sensor as recited in Claim 1.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

During a telephone conversation with Attorney Noel Gillespie (Reg No 47,596) on 2/10/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1, 6-11, 14 and 17 are objected to because of the following informalities:
Regarding Claim 1: Line 6, “at least one resistance and capacitance” already have antecedent basis on Line 5. The Examiner recommends amending the limitation: “wherein the resistance and the capacitance”.
Regarding Claim 1: Line 7, “gaseous chemical compounds” already has antecedent basis on Lines 4 & 5 – “at least one of a plurality of gases”. The Examiner recommends amending the limitation on Line 7: “the at least one of a plurality of gases”.
Regarding Claim 6, the Examiner suggests amending the claim to recite: “multiple sensing elements of the plurality of sensing elements.”
Regarding Claim 7, the Examiner suggests amending the claim to recite: “The system of claim 1, wherein each of the sensing elements”.
Regarding Claim 8, the Examiner suggests amending the claim to recite: “wherein the circular, interdigitated electrode design confines the deposited hybrid nanostructures in suspension within the desired area.
Regarding Claim 9, the Examiner suggests amending the claim to recite: “wherein the well sections surrounding the plurality of electrodes”.
Regarding Claim 10, the Examiner suggests amending the claim to recite: “wherein the combination of the circular, interdigitated electrode[[s]] design and [[a]] the well sections prevents cross contamination.
Regarding Claim 11, the Examiner suggests amending the claim to recite: “wherein 
Regarding Claim 14, the Examiner suggests amending the claim to recite: “with minimal noise disturbance for a sensing application.”
Regarding Claim 17, the Examiner suggests amending the claim to recite: “wherein the thickness of [[the]] a Pt/Ti electrode layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1: Line 9, it is unclear what pattern or structure of sensing elements supports an “efficient deposition” and what is meant by an “efficient deposition”.
Regarding Claim 1: Line 9, it is unclear whether “nanomaterial” is the same as “deposited mixture” of Line 3, the “hybrid nanostructures” of Line 4, and “a molecular formulation” of Line 4.
Regarding Claim 1: Line 10, it is unclear whether “baseline electrical parameters” includes or excludes “a resistance and a capacitance” of Lines 5 & 6. If it is inclusive, then it is unclear whether there are other baseline electrical parameters.
Regarding Claim 2, it is unclear whether “a formulation of hybrid nanomaterials” is the same as “deposited mixture” of Claim 1: Line 3, the “hybrid nanostructures” of Claim 1: Line 4, or “a molecular formulation” of Claim 1: Line 4.
Regarding Claim 2, it is unclear whether “the sensing element” can be considered as a sensing element before the deposition of “a formulation of hybrid nanomaterials”.
Regarding Claim 3, it is unclear whether the “materials” of “formulated with different materials” is related to the “deposited mixture” of Claim 1: Line 3, the “hybrid nanostructures” of Claim 1: Line 4, or “a molecular formulation” of Claim 1: Line 4.
Regarding Claim 4, it is unclear whether the “1 to 32 different formulations” is related to the “molecular formulation” of Claim 1: Line 4. To make it clear, it may be necessary to recite that the “molecular formulation” of Claim 1 is one of a plurality of molecular formulations, and “1 to 32 different formulations of the plurality of molecular formations”.
Regarding Claim 5, it is unclear whether being “the amount of formulation” is related to the “deposited mixture” of Claim 1: Line 3, the “hybrid nanostructures” of Claim 1: Line 4, or “a molecular formulation” of Claim 1: Line 4.
Regarding Claim 6, it is unclear what is being simultaneously deposited on multiple sensing elements. It could either be the electrodes of Claim 1: Line 8, the “deposited mixture” of Claim 1: Line 3, the “hybrid nanostructures” of Claim 1: Line 4, or “a molecular formulation” of Claim 1: Line 4.
Regarding Claim 6, it is unclear whether “the sensing element” can be considered as a sensing element before the deposition of various layers and mixtures.
Regarding Claim 7, the relationship between the “circular, interdigitated electrode design” and the “plurality of electrodes” of Claim 1: Line 8.
Regarding Claim 7, it is unclear how having “well sections on the top and bottom” provides “an optimized target structure for material deposition”. 
Regarding Claims 12 and 13, the relationship between “each single chip” and the “sensor array” is unclear.
Claims 8-11 and 14-17 are rejected as depending on Claim 1, directly or indirectly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (WO 2016/145300 A1, Pub Date September, 15, 2016, herein Doshi) in view of Martin et al. (US Pre-Grant Pub 2014/0262776 A1, Pub. Date September 18, 2014, herein Martin).

    PNG
    media_image1.png
    450
    1045
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    1146
    media_image2.png
    Greyscale

Regarding Claim 1, Doshi teaches:
A sensor system (¶[0002] The invention generally relates to chemical sensors) comprising: 
a sensor array (11, Fig 1-3, ¶[0048] chemical sensor chips 11) comprising a plurality of sensing elements (210, Fig 3-7, ¶[0063] chemical sensor channels 210), wherein 
each of the plurality of sensing elements (210, Fig 3-7) are functionalized (¶[0076] functionalized) with a deposited mixture consisting of hybrid (¶[00075] In certain embodiments the nanomaterial 510 may be single-walled carbon nanotubes (SWNTs), multi-walled carbon nanotubes (MWNTs), silicon (Si) nanowires, zinc oxide (ZnO) nanostructures, tin oxide (SnO2) nanowires, indium oxide (In2O3) nanowires, boron nitride (BN) nanotubes, carbon nitride nanotubes (CNNTs), BxC3N2 nanotube structures, tellurium (Te) nanotube and nanowire structures, Te nanotube and nanowire structures with embedded gold (Au) nanoparticles, multisegmented metal nanowires such as cobalt-gold (Co/Au) or nickel/gold (Ni/Au) structures, polyaniline (PANI) nanowires, polypyrrole (Ppy) nanowires and/or other nanostructures.) nanostructures (510, Fig 7A, 7B, ¶[0071] nanomaterial network formed from a conducting nanomaterial 510) and a molecular formulation (610, Fig 7A, 7B, ¶[0076] The nanomaterial network may be non-functionalized or functionalized with a nanoparticles 610. FIG. 7A shows a side-view schematic and FIG. 7B shows a top-view schematic of a section of the chemical sensor channel gap having a nanomaterial network with nanoparticles 610. A nanoparticle here refers to a nanoscale material that can be of different shapes. Nanoparticles 610 include, but are not limited to, metal nanoparticles, metal oxide nanoparticles, metalloid nanostructures, macromolecules, conductive polymer nanoparticles, biomolecules, sugars, ketones and/or or other suitable materials.) specifically targeting at least one of a plurality of gases (¶[0079] In certain embodiments, nanoparticles may be a combination of two or more materials, such as, but not limited to, metal and metal-oxide nanomaterials. In general, the nanoparticles characteristic refers to a property of a material to interact with adsorbed chemicals. The interaction may be a covalent or a non-covalent interaction, including ionic interaction, hydrogen interaction, van der Waals interaction, dispersion force interaction, hydrophilic-hydrophobic interaction and/or combination of these interactions. The nanoparticles 610 may adsorb specifically to certain chemicals. The nanoparticles 610 may have different particle and/or molecule sizes, shapes and densities.; ¶[0082] The selection of the nanoparticles defines the type of chemicals the chemical sensor chip may detect and/or monitor. As an example, certain embodiments of a chemical sensor chip 11 may have tin dioxide (SnO2) nanoparticles deposited on nanomaterials 510 making the chip sensitive towards detection of e.g. nitrogen dioxide (NO2), ammonia (NH3), carbon monoxide (CO) and certain VOCs.), and wherein 
each of the plurality of sensing elements comprises a resistance (¶[0084] The present invention also describes methods for detecting chemicals using the chemical sensor chip 11. The detection mechanism may be a measurable change in an electrical characteristic of the nanomaterial network. The detected chemicals are adsorbed onto the surface of the functionalized or non-functionalized nanomaterial network and this adsorption is the trigger for the detection. The molecules interact with the functionalized nanomaterial changing a measurable electrical characteristic. The amplitude and modulation of the electrical characteristics is dependent on the properties of the detected chemical such as their electron donating or electron withdrawing ability. The detection event such as an increase or a decrease in resistance and rate of change is read by the sensor controller unit 12, as described above and shown in FIG. 1. The observed amplitude and modulation of the change is communicated to the pattern recognition module 14.) and a capacitance (¶[0098] As the chemical sensor chips 11 are exposed to the gas mixtures, electrical properties such as, but not limited to, conductivity, resistance, voltage, current, capacitance, inductance, and (FET) properties, may be continuously detected using source measurement unit 1055 and CSS customized software 1059.), and wherein 
at least one resistance and capacitance are altered when interacting with gaseous chemical compounds (¶[0098] see above), wherein 
each of the plurality of sensing elements (210, Fig 3-7) comprises a plurality of electrodes (120, 130, Fig 7A, 7B, ¶[0071] source electrode 120 and drain electrode 130) and a well (narrow gap between electrodes 120 & 130, ¶[0070] The sensor channel 210 is formed from the source electrode 120 and drain electrode 130 deposited into a pattern with a narrow gap between them.), which form a circuit (Fig 7A, 7B) and are patterned to support efficient deposition (¶[0140] nanomaterial network refers to nanomaterials deposited on a sensor channel between electrodes.) of nanomaterial (510, Fig 7A, 7B),... that will result in consistent baseline electrical parameters (¶[0209] All parameters of the tests including, but not limited to, chemical concentration, temperature, relative humidity, rate of change, rate of recovery, point of saturation, baseline level and/or presence of light together with the readings of electrical characteristics measured are recorded to the database.).

Doshi does not have any teaching regarding the amounts of nanomaterial that are deposited in the circuit:
deposition of nanomaterial, in pico-liter to micro-liter amounts

However, Martin teaches:
deposition of nanomaterial, in pico-liter to micro-liter amounts (¶[0081] A microdroplet or several microdroplets (approximately 5-40 nanoliters in size) containing the hybrid protein structure or enzyme in a substantially inactive form, for example bound to latex microparticles, may be dispensed on the surface of each sensor.; 110, Fig 3, ¶[0080] hybrid protein structure or enzyme 110; 230, Fig 6, ¶[0090] a molecule 230 (e.g., the immobilized hybrid enzyme) may respond to the presence of a target analyte or cognate molecule by producing a change that is capable of measurement.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doshi in view of Martin by having deposition of nanomaterial, in pico-liter to micro-liter amounts because such an amount is sufficient to respond to the presence of a target analyte by producing a change that is capable of measurement as taught by Martin (¶[0090]).

Regarding Claims 2-4, Doshi teaches:
[Claim 2] the circuit is open (Fig 7A, 7B, until nanomaterials 510 are deposited on insulating substrate 110 and electrodes 120 & 130, electrodes 120 & 130 are electrically separated from each other) until a formulation of hybrid nanomaterials (510, Fig 7A, 7B) has been deposited (¶[0140] nanomaterial network refers to nanomaterials deposited on a sensor channel between electrodes.; ¶[0071] The nanomaterial 510 is aligned between the source electrode 120 and drain electrode 130.; ¶[0074] The nanomaterials 510 can be metallic and/or semiconducting and/or a combination of metallic and semiconducting.) on the sensing element (210, Fig 3-7).

[Claim 3] the plurality of sensing elements (210, Fig 3-7) can be formulated with different materials (610, Fig 7A, ¶[0030] An electrical property measurement provides for real-time detection of the adsorbed chemicals. Functionalization of the nanomaterial network with nanoparticles may provide selective and sensitive detection of chemicals. By combining different functionalizing nanoparticles, a chemical sensor chip can identify and detect many chemicals. Additionally, by selection from a variety of nanoparticles, one sensor chip can be manufactured to accommodate different applications.; ¶[0092] The above described methods may be applied to manufacture a plurality of chemical sensor chips on a substrate consisting of channels with functionalized nanomaterial networks of different materials. As an example, a substrate may contain four or more chemical sensor chips each of which has a nanomaterial network fabricated from different nanomaterials. The nanomaterial networks may further be functionalized with different nanoparticles.) to form the sensor array (11, Fig 1-3).

[Claim 4] the sensor array (11, Fig 1-3) is formulated with anywhere from 1 to 32 different formulations (610, Fig 7A, ¶[0030], ¶[0092]; See Rejection of Claim 3).

Regarding Claim 5, Doshi does not have any explicit or implicit teaching regarding the amounts of nanomaterial that are deposited in the circuit:
the amount of formulation deposited on each of the plurality of sensing elements can range from about 500 pico-liters to 10 nano-liters.
However, Martin teaches:
the amount of formulation (230, Fig 6, ¶[0090] a molecule 230 (e.g., the immobilized hybrid enzyme) may respond to the presence of a target analyte or cognate molecule by producing a change that is capable of measurement.) deposited on each of the plurality of sensing elements (¶[0033] FIG. 6 shows a microfabricated sensor array comprising at least one amperometric working electrode in accordance with some aspects of the invention) can range from about 500 pico-liters to 10 nano- liters (¶[0081] A microdroplet or several microdroplets (approximately 5-40 nanoliters in size) containing the hybrid protein structure or enzyme in a substantially inactive form, for example bound to latex microparticles, may be dispensed on the surface of each sensor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doshi in view of Martin by having the amount of formulation deposited on each of the plurality of sensing elements can range from about 500 pico-liters to 10 nano-liters because such an amount is sufficient to respond to the presence of a target analyte by producing a change that is capable of measurement as taught by Martin (¶[0090]).

Regarding Claims 6 and 11-13, Doshi teaches:
[Claim 6] the spacing (R, Fig 6A, 6C, ¶[0070] distance R; ¶[0071] The gap is described as element "R" in FIG. 6A and FIG. 6C.) between the plurality of electrodes (120, 130, Fig 7A, 7B) is configured to allow simultaneous deposition (¶[0091] describes the use of multiple deposition wells 711, as seen in Figures 9, 10A and 10B, used to electrochemically deposit nanoparticles 610 onto sensor chips 810 through an electrolyte applied by electrolyte reservoirs 906 while applying appropriate potential and current to the chip through counter and reference electrodes 905 and 904 respectively. This is done simultaneously by multiple deposition wells 711 for multiple chips 802 as seen in Figure 9.) on multiple sensing elements (210, Fig 3-7).

[Claim 11] each of the sensor array (11, Fig 3) comprises a plurality of alignment keys (Alignment Keys, Fig 3) providing a reference for precise high-volume manufacturing (¶[0062] For example, a silicon wafer substrate can be cut into smaller pieces accurately with a method of wafer dicing using a dicing saw or a laser.).

[Claim 12] one alignment key of the plurality of alignment keys (Alignment Keys, Fig 3) is for precise dicing to make sure each single chip (11, Fig 3) is diced accurately to increase the yield rate (¶[0062] For example, a silicon wafer substrate can be cut into smaller pieces accurately with a method of wafer dicing using a dicing saw or a laser.).

[Claim 13] one alignment key of the plurality of alignment keys (Alignment Keys, Fig 3) is a guide to precisely locate (¶[0090] The primary sensor chips 802 are positioned in contact with the conductive pathway pins 710 and a volume of a dispersion or a solution of a nanomaterial from a reservoir 703 is collected and deposited onto the deposition wells 711 aligned with primary sensor chips 802.) each single chip (802, Fig 9) during the deposition of the hybrid nanostructures formulation (510, 610, Fig 7A, 7B; ¶[0090] The first part of manufacturing chemical sensor chip/chips 11 involves fabricating the nanomaterial network.; ¶[0091] Following deposition an electrochemical deposition of nanoparticles is performed onto the nanomaterial network.).

Regarding Claim 14, Doshi teaches:
the plurality of electrodes uses a Pt/Ti electrode structure (¶[0069] The material used for the source electrode 120 and drain electrode 130 electrode may be a metal such as, but not limited to, titanium (Ti), platinum (Pt), palladium (Pd), gold (Au), nickel (Ni), chromium (Cr) and/or other similar material. The electrodes may be fabricated from one metal or from a combination of two or more metals.) 
Doshi does not explicitly teach: 
to provide a stable environment with minimal noise disturbance for sensing application.
However, providing “a stable environment with minimal noise disturbance for sensing application” is a limitation that describes what a device does, and not what the device is. MPEP 2114, II states:

    PNG
    media_image3.png
    237
    942
    media_image3.png
    Greyscale

Thus, since Doshi teaches the plurality of electrodes using a Pt/Ti electrode structure, Doshi teaches the structural limitations of the claim and is not differentiated from Claim 14.

Regarding Claims 15-17, Doshi teaches:
[Claim 15] the Pt/Ti electrode structure (¶[0069]; See Rejection of Claim 14) enables biological sensing applications (¶[0005] Non-limiting examples of detected chemicals include, but are not limited to… biomolecules and/or molds).

[Claim 16] the Pt/Ti electrode structure (¶[0069]; See Rejection of Claim 14) provides a stable signal even in a corrosive gas sensing environment (¶[0107] The chemical sensor system may be applied to protect employees and the community from toxic and combustible gas hazards such as ammonia (NH3), carbon monoxide (CO), chlorine (Cl), hydrogen sulfide (H2S), nitrogen oxide (NO), nitrogen dioxide (NO2), sulfur dioxide (SO2) and others.; NH3, Cl,H2S, NO, NO2 and SO2 are corrosive).

[Claim 17] the thickness of the Pt/Ti electrode layer of the Pt/Ti electrode structure (¶[0069]; See Rejection of Claim 14) is about 300 nm (¶[0069] The electrode thicknesses may range from 10 nm to 500 nm, including but not limited to:… 300 nm).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi in view of Martin and further in view of Neuzil et al. (US Pre-Grant Pub 2010/0116682, Pub. Date May 13, 2010, herein Neuzil).

    PNG
    media_image4.png
    500
    1266
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    500
    997
    media_image5.png
    Greyscale
 
Regarding Claim 7, Doshi teaches:
each sensing element (210, Fig 3, 5, 7A, 7B) comprises a... interdigitated electrode design (210, Fig 5) with well sections on the top (220, Fig 5) and the bottom (230, Fig 5; Though sections 220 and 230 are on the left and right of element 210, they would provide the same functionality if they were placed on the top and bottom. One could also rotate chip 11, 90° in either direction, and then sections 220 and 230 would appear to be on the top and bottom of element 210.) 
Doshi and Martin do not teach:
each sensing element comprises a circular, interdigitated electrode design
However, Neuzil teaches:
each sensing element comprises a circular, interdigitated electrode design (60, Fig 1A, 1B, ¶[0034] a pair of interdigitated electrodes 60) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doshi and Martin in view of Neuzil by having each sensing element comprises a circular, interdigitated electrode design because a symmetrical arrangement of certain electrodes may facilitate the symmetric diffusion of electroactive species within the device, leading to enhanced performance of the devices as taught by Neuzil (¶[0022]).

Doshi, Martin and Neuzil do not explicitly teach: 
to provide an optimized target structure for material deposition
However, providing “an optimized target structure for material deposition” is a limitation that describes what a device does, and not what the device is. See MPEP 2114, II.
Thus, since Doshi and Martin teach each sensing element comprising an interdigitated electrode design with well sections on the top and the bottom, they teach the structural limitations of the claim and the teachings of Doshi and Martin are not differentiated from Claim 7.

Regarding Claim 8, Doshi and Martin do not teach the limitations of the Claim.
However, Neuzil teaches:
the circular, interdigitated electrode (60, Fig 1A, 1B) confines the deposited hybrid nanomaterials (70, Fig 1B, ¶[0033] conducting polymer material layer 70; ¶[0002] Electronic devices employing organic conducting materials, including conducting polymers such as side-chain and/or main-chain functionalized polythiophenes, have been studied. In some cases, such devices have been employed as sensors. For example, previous work involved the modulation of drain current between two sets of interdigitated electrodes by varying the oxidation state of a conducting polymer positioned in contact with electrodes. Upon exposure to a solution of target analyte, the amperometric response based on resistivity differences was observed.) in suspension within the desired area (Fig 1B, Area near electrodes 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doshi and Martin in view of Neuzil by having the circular, interdigitated electrode confines the deposited hybrid nanomaterials in suspension within the desired area because a symmetrical arrangement of certain electrodes may facilitate the symmetric diffusion of electroactive species within the device, leading to enhanced performance of the devices as taught by Neuzil (¶[0022]).

Regarding Claim 9, Doshi teaches:
the well (220, 230, Fig 3) surrounding the plurality of electrodes (120, 130, Fig 3-7B) prevents the overflow (The well 220 and 230 along with the spacing between the sensors 210 makes it unlikely that the deposition of nanomaterial 510 and nanoparticles 610 will go beyond well 220 and 230.) of the deposited material (510, 610, Fig 7A, 7B).

Regarding Claim 10, Doshi teaches:
the combination of... interdigitated electrodes (120, 130, Fig 5) and a well (220, 230, Fig 5) prevents cross contamination (The well 220 and 230 along with the spacing between the sensors 210 makes deposition of nanomaterial 510 and nanoparticles 610 in the wrong sensors 210 unlikely.).
Doshi and Martin do not teach:
circular, interdigitated electrodes
However, Neuzil teaches:
circular, interdigitated electrodes (60, Fig 1A, 1B) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doshi and Martin in view of Neuzil by having circular, interdigitated electrodes because a symmetrical arrangement of certain electrodes may facilitate the symmetric diffusion of electroactive species within the device, leading to enhanced performance of the devices as taught by Neuzil (¶[0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Briman (US 2008/0093226) teaches a structure with two electrodes (3a & 3b) on a substrate (9) and separated by a space in which a pre-functionalized nanomaterial (12) is deposited. Electrical parameters such as resistance and capacitance between the two electrodes (3a & 3b) change based on contact between an analyte (11) and the nanomaterial (12). The sensor is part of an array and Briman teaches in ¶[0105] that each device in the array may be functionalized with different functionalization for providing sensitivity to a greater variety of analytes with a single device.

    PNG
    media_image6.png
    225
    500
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    365
    500
    media_image7.png
    Greyscale



Lee (US 2009/0075414) teaches in Figures 1, 3A and 3B and ¶[0069] align keys 300 that are used as an align reference during consecutive biochip fabrication processes and scanning processes, including dicing and deposition. 

    PNG
    media_image8.png
    625
    885
    media_image8.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        02/13/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868